Exhibit 10.36

FORM OF DIRECTORS STOCK OPTION AGREEMENT AND GRANT

THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of the          day of
            , (the “Grant Date”), by, between and among CRYOLIFE, INC., a
Florida Corporation (the “Corporation”), and             , a member of the Board
of Directors of the Corporation (a “Director”) and an individual residing in
            (the “Optionee”).

WITNESSETH:

WHEREAS, the Corporation wishes to grant to the Optionee an option (the
“Option”) to purchase the number of shares of Common Stock set forth in this
Agreement and under the terms and conditions set forth herein including the
provision that the Option is not an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (“Code”);

NOW THEREFORE, in consideration of the foregoing, the mutual promises and
covenants contained herein and the mutual benefit to be derived therefrom and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

1. Grant of Option: Subject to the terms and conditions set forth herein, the
Corporation hereby grants to the Optionee the option to purchase, in the
aggregate, up to              shares of the Common Stock (the “Shares”) which
shall consist of authorized and unissued shares of the Common Stock or, at the
option of the Corporation, treasury shares of Common Stock. The Option shall be
deemed granted by the Corporation to the Optionee as of the Grant Date. This
Option is not granted pursuant to the CryoLife, Inc. Amended and Restated
Non-Employees Directors Plan (the “Plan”), but the terms of the Plan are
incorporated herein by reference. The terms of the Plan shall govern this
Option. Optionee acknowledges receipt of a copy of the Plan. The Optionee has
received a Prospectus covering the Shares subject to this Option.

2. Option Price: The price of the Option shall be the last closing price of the
Corporation’s Common Stock on the New York Stock Exchange on the day of the
grant of the Option. The Option exercise price is the sum of $             per
share (the “Option Exercise Price”).

3. Option Period: Subject to the limitations set forth in this Plan, an Option
granted under the Plan shall vest and become exercisable on the Options’s Award
Date. Subject to the limitations set forth in the Plan, the Option may be
exercised at any time after its Award Date, provided that at the time of
exercise all of the conditions set forth in the Plan have been met.
Notwithstanding the foregoing, no Option may be exercised later than five years
after the date of grant thereof.



--------------------------------------------------------------------------------

4. Termination of Option: Except as herein otherwise stated, the Option, to the
extent not previously exercised, shall terminate sixty (60) months following the
Grant Date.

5. Cessation of Service: If a grantee leaves the Board of Directors for any
reason, including without limitation resignation or death, such grantee’s
Options shall remain in effect and exercisable, and shall expire as if the
grantee had remained a Non-Employee Director of the Company. Upon the death of a
Non-Employee Director, his or her Options shall be exercisable by his/her legal
representatives or heirs, but in no event may the Options be exercised beyond
the last date which they could have been exercised had the Non-Employee Director
not died.

6. Delivery of Notice: The Optionee may exercise the Option only by delivering
written notice to the Corporation of his intent to exercise the Option (the
“Notice”). The Notice shall be delivered to the Corporation at its principal
office at:

CRYOLIFE, INC.

1655 Roberts Blvd., N.W.

Kennesaw, Georgia 30144

or such other address as may be designated by the Corporation. The Notice shall
specify the number of Shares to be purchased in accordance with this Agreement
and shall include payment in full of the Option Price.

7. Payment: The Option Exercise Price shall be paid in cash in U.S. Dollars at
the time the Option is exercised or in shares of Common Stock of the Company
having an aggregate value equal to the Option Exercise Price. If the Option
Exercise Price is paid by transfer of shares of Common Stock of the Corporation
then the value of such shares will be determined by the last closing price of
the Corporation’s Common Stock on the New York Stock Exchange prior to the
exercise of the options. The Option Exercise Price may be paid by a combination
of cash and Common Stock. Subject to approval by the Board, the phrase “shares
of stock of the Company”, may include shares which the director is entitled to
purchase by reason of a stock option grant, sometimes called “option shares”.

8. Delivery of Shares to Optioneee: Upon the Optionee’s proper exercise of the
Option, the Corporation shall deliver to the Optionee one or more certificates
evidencing the number of Shares purchased pursuant to the exercise of the Option
and such Shares shall be fully paid and nonassessable.

9. Transferability: Except as otherwise provided in this paragraph 9, the
Options granted under this Plan are not transferable other than as designated by
the grantee by will or by the laws of the descent and distribution, and during
the grantee’s life, may be exercised only by the grantee. However, the grantee
may transfer the Option for no consideration to or for the benefit of the
grantee’s Immediate Family (including, without limitation, to a trust for the
benefit of the grantee’s Immediate Family or to a partnership or limited
liability company for one or more members of the grantee’s



--------------------------------------------------------------------------------

Immediate Family or to an IRA for the benefit of one or more members of his
Immediate Family), subject to such limits as the Board may establish, and the
transferee shall remain subject to all the terms and conditions applicable to
such Option prior to such transfer. The foregoing right to transfer the Option
shall apply to the right to consent to amendments to the grant agreement and
shall also apply to the right to transfer ancillary rights associated with the
Option. The term “Immediate Family” shall mean the grantee’s spouse, parents,
children, stepchildren, adoptive relationships, sisters, brothers and
grandchildren (and, for this purpose, shall also include the grantee).

10. Optionee Not a Shareholder: The Optionee shall not be deemed, by reason of
this option agreement, for any purposes to be a shareholder of the Corporation
with respect to any of the shares of the capital stock of the Corporation or
with respect to any of the Shares, except to the extent that the Option has been
exercised, in whole or in part, and a stock certificate representing Shares has
been issued to the Optionee. Notwithstanding this provision, it is understood
and agreed that the Corporation and the Optionee shall make any required
disclosure of the “beneficial ownership” of Shares which may be received upon a
future exercise of the Option.

11. No Restrictions on the Corporation: The grant of the Option shall not affect
in any way the right or power of the Corporation or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or any
other changes in the Corporation’s capital structure or its business, or any
merger or consolidation of the Corporation, or any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Common Stock, or
the rights thereof, or dissolution or liquidation of the Corporation, or any
sale or transfer of all or any part of the assets or business of the
Corporation, or any other corporate act or proceeding, whether of a similar
character or otherwise.

12. Reclassification, Consolidation, or Merger: The number of Option Shares may
be adjusted by the Board of Directors if certain events such as merger,
reorganization, consolidation, recapitalization, stock dividends, stock splits,
or other changes in the Company’s corporate structure affecting its Common Stock
occur. No adjustments or substitution provided for in this Subsection, however,
shall require the Corporation in any Agreement to sell a fractional share, and
the total substitution or adjustment herein is and shall be limited accordingly.

13. Optionee’s Representations and Warranties: By execution of this Agreement,
Optionee represents and warrants to the Corporation as follows:

A. Investment Representations and Warranties: The Optionee warrants and
represents to the Corporation that he is acquiring the Option and, upon exercise
of the Option, in whole or in part, the Shares for his own account for
investment purposes and not with a view to distribution, as defined in the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder.
The Optionee further agrees that he will not sell, assign, transfer or pledge
the Option or any of the Shares purchased by him pursuant to the exercise of the
Option, unless and until either (i) a registration statement



--------------------------------------------------------------------------------

under the Securities Act covering the Shares becomes effective or (ii) the
Corporation has received an opinion of counsel in form and substance
satisfactory to the Corporation and its counsel that such sale, transfer,
assignment or pledge may be accomplished without registration under the
Securities Act.

B. Compliance with Withholding Rules: The Corporation shall have the right to
adopt and apply rules governing the exercise of the Option and the issuance of
Shares pursuant thereto which will ensure that the Corporation will be able to
comply with the applicable provisions of any federal, state or local laws
relating to the withholding of taxes.

C. No Tax Advice: The Optionee understands that neither the Corporation nor any
of its affiliates, has given any advice regarding the federal income tax
consequences of (i) the Agreement, or (ii) the grant of the Option, or (iii) the
acquisition of the Shares upon exercise of the Option. The Optionee acknowledges
that he has been encouraged to seek independent advice regarding the grant and
the exercise of the Option herein.

14. Legends: The Corporation shall have the discretion to require that the
certificates representing the Shares shall bear such legends as are necessary to
ensure the enforceability of the conditions and limitations set forth herein.

15. Binding Effect: This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors-in-interest. All
parties bound by this Agreement shall take any and all actions necessary or
appropriate to effectuate the purposes and provisions hereof.

16. Definition of “Affiliate”: The term “affiliate” whenever used in this
Agreement, shall mean a person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Corporation.

17. Amendments and Waivers: Except as otherwise provided herein, no change or
modification of this Agreement shall be valid unless the same is in writing and
signed by all the parties hereto. No waiver of any provision of this Agreement
shall be valid unless in writing and signed by the person against whom it is
sought to be enforced. The failure of any party at any time to insist upon
strict performance of any condition, promise, agreement or understanding set
forth herein shall not be construed as a waiver or relinquishment of the right
to insist upon strict performance of the same condition, promise, agreement or
understanding at a future time.

18. Complete Agreement: Except as otherwise provided herein, this Agreement, and
the Plan together constitute and set forth all of the final and complete
promises, agreements, conditions, understandings, warranties and representations
among the parties hereto with respect to the Option and the Shares, and there
are no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, among them with respect to
the matters set forth herein other than as set forth herein as it may be amended
from time to time.



--------------------------------------------------------------------------------

19. Extension of Time to Perform: Whenever the time for the performance of any
action or condition contained in this Agreement falls on a Saturday, Sunday or
legal holiday, such time shall be extended to the next business date.

20. Captions and Pronouns: The captions contained in this Agreement are for
convenience of reference only and shall not in any way modify or limit the
meaning or interpretation of this Agreement. All terms and words used in this
Agreement, regardless of the number and gender in which they are used, shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine, or neuter, as the context or sense of this
Agreement or any section, paragraph or clause herein may require, as if such
words had been fully and properly written in the appropriate number and gender.

21. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

22. Counterparts: Any number of counterparts of this Agreement may be signed and
delivered, and each shall be considered an original and together they shall
constitute one agreement.

23. Severability: This Agreement shall not be severable in any way, but if any
provision should be held to be invalid, the invalidity shall not effect the
validity of the remainder of this Agreement.

24. Restricted Securities: Optionee recognizes and understands that this option
and the Option Shares have not been and may not be in the future registered
under the Securities Act of 193 3, as amended (the “Act”), the Georgia
Securities Act of 1973, as amended (the “Georgia Act”), or any other state
securities law. Any transfer of the option (if otherwise permitted hereunder,
and once exercised, the Option Shares) will not be recognized by the Corporation
unless such transfer is registered under the Act, the Georgia Act, and any other
applicable state securities laws or effected pursuant to an exemption from such
registration which may then be available. Any share certificates representing
the Option Shares may be stamped with legends restricting transfer thereof in
accordance with the Corporation’s policy with respect to unregistered shares of
its Common Stock issued as a result of exercise of options. The Corporation may
make a notation in its stock transfer records of the aforementioned restrictions
on transfers and legends. Optionee recognizes and understands that the Option
Shares may be restricted securities within the meaning of Rule 144 promulgated
under the Act; that the exemption from registration under Rule 144 may not be
available under certain circumstances and that Optionee’s opportunity to utilize
such Rule 144 to sell the Option Shares may be limited or denied. The
Corporation shall be under no obligation to maintain or promote a public trading
market for the class of shares for which the option is granted or to make
provision for adequate information concerning the Corporation to be available to
the public as contemplated under Rule 144. The Corporation will be under no
obligation to



--------------------------------------------------------------------------------

recognize any transfer or sale of any Option Shares unless the terms and
conditions of Rule 144 are complied with by the Optionee. By acceptance hereof,
Optionee agrees that no permitted disposition of this option or any Option
Shares shall be made unless and until (i) there is then in effect a registration
statement under the Act, the Georgia Act, and applicable state securities laws
covering such proposed disposition and such disposition is made in accordance
with such registration statement, or (ii) Optionee shall have notified the
Corporation of a proposed disposition and shall have furnished to the
Corporation a detailed statement of the circumstances surrounding such
disposition, together with an opinion of counsel acceptable in form and
substance to the Corporation that such disposition will not require registration
of the shares so disposed under the Act, the Georgia Act, and any applicable
state securities laws. The Corporation shall be under no obligation to permit
such transfer or disposition on its stock transfer books unless counsel for the
Corporation shall concur as to such matters.

25. Applicable Taxes: No later than the date as of which an amount first becomes
includable in the gross income of the Optionee for Federal income tax purposes
with respect to the exercise of the Option, the Optionee shall pay to the
Corporation, or make arrangements satisfactory to the Corporation regarding the
payment of any Federal, state, or local taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Corporation under
this Agreement shall be conditional upon such payment or arrangements and the
Corporation shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Optionee.

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its duly authorized officers and the Optionee has executed this Agreement as of
the date and year first above written.

 

(SEAL)       THE CORPORATION:       CRYOLIFE, INC.      

 

Attest:      

 

      Secretary for Corporation             OPTIONEE:      

 

     

 

      (Print name of Optionee)